DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s amendment, filed 09/24/2021 has been entered.

    Claims 1-23, 28-30 and 32-56 have been canceled.
    Claims 1-13, 16, 19, 23, 28-30, 32-56 have been canceled previously.

    Claims 24, 31 and 57 have been amended.

    Claims 61-64 have been added.   

    Claims 24-27, 31 and 57-64 are pending, 

                                                   EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4. The title has been replaced with:
--  NUCLEIC ACIDS ENCODING ANTI-CD40 ANTIBODIES  -- .  

                                                  REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance:  

     As indicated in the previous priority documents, due to high polymorphism of antibodies, 
     the prior art does not teach nor suggest the specific structure of the anti-CD40_11B6.1C3 antibody encoded by the claimed nucleic acids.
      
     The CD40_11B6.1C3 antibody defined by the claims SEQ ID NOS. are deemed structurally distinct on the primary amino acid basis. 
      
      In turn, the claimed nucleic acids encoding CD40_11B6.1C3 antibody are deemed structurally distinct.

       The prior art neither suggests or teaches the claimed nucleic acids encoding CD40_11B6.1C3 antibody defined by the claimed SEQ ID NOS. having the exact chemical structure of the claim invention.
 
      In turn, these particular nucleic acids encoding CD40_11B6.1C3 antibody defined by the claimed SEQ ID NOS. do not appear to known or taught in the prior art.     

       In turn, the claims are deemed free of the prior art and allowable.

       Priority documents, now U.S. Patent Nos., 9,562,104; 9,567,401; 10,087,256 and 10,683,361 are noted. 

6.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00 PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
October 14, 2021